TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00178-CV




In re Unitrin County Mutual Insurance Company, f/k/a Charter County Mutual Insurance
                   Company, named as Financial Indemnity Company




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The motion for temporary relief and the petition for writ of mandamus are denied.

See Tex. R. App. P. 52.8(a).




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Filed: March 29, 2010